Citation Nr: 1010938	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  04-13 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 10 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1977 and from October 1982 to April 1986.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

In September 2005, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of that hearing 
is of record.

In January 2006, the Board remanded the issue of entitlement 
to an increased rating for lumbosacral strain for additional 
development and denied an increased rating for right knee 
disability.  The issue of entitlement to TDIU was deferred.  
The Veteran appealed the denial of an increased rating for 
right knee disability to the United States Court of Appeals 
for Veterans Claims (Court).  In October 2006, the Court 
issued an order that granted a joint motion of the parties 
and remanded the matter to the Board for action in compliance 
with the motion.  

In May 2007, the Board remanded all three issues to the 
originating agency for further development.  They have been 
returned to the Board for further appellate action.


REMAND

In its May 2007 remand, the Board instructed the RO to 
schedule the Veteran for a VA examination to determine the 
current severity of his right knee disability.  The Board 
indicated that the VA examiner was to identify any objective 
evidence of pain and the specific excursion(s) of motion, if 
any, accompanied by pain, assessing to the extent possible 
the degree of severity of any pain.  Tests of joint movement 
against varying resistance were to be performed.  The 
examiner was also to determine if the knee locked and, if so, 
the frequency of locking.

The Veteran was provided VA examinations in April 2008 and 
May 2008.  However, neither examination report indicates that 
testing of joint movement against varying resistance was 
performed or discussed whether the knee locked.  Furthermore, 
while the April 2008 VA examination report indicates range of 
motion findings and that the Veteran had pain throughout 
extension and flexion, the examiner did not assess the degree 
of severity of any pain so as to allow the Board to determine 
whether such painful motion would approximate a higher 
disability rating.  In short, the Veteran has not been given 
an adequate examination that complies with 38 C.F.R. §§ 4.40, 
4.45, 4.59, or DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  Thus, he must be afforded another VA examination, 
the report of which complies with the Board's remand 
instructions.

With respect to the Veteran's claim of entitlement to a TDIU, 
this issue is inextricably intertwined with the right knee 
disability increased rating claim being remanded.  See 
Babchak v. Principi, 3 Vet. App. 466 (1992).  

With respect to the Veteran's increased rating claim for 
lumbosacral strain, this claim also includes any claim for an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  As the 
question of whether the Veteran's claim should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) might depend on the outcome of the Veteran's TDIU 
claim, adjudication of the lumbosacral strain claim is not 
proper at this time and the issue must also be remanded.

Also, as the Veteran's most recent VA back examination was 
almost 2 years ago, he should be provided a new VA 
examination to determine the current degree of severity of 
his lumbosacral strain disability.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO should undertake appropriate 
development to obtain a copy of any 
outstanding records pertaining to 
treatment or evaluation of the 
Veteran's claimed disabilities during 
the periods of the claims.

2.	Thereafter, the Veteran should be 
scheduled for a VA examination for the 
purpose of determining the current 
severity of his service-connected right 
knee disability.  The claims file and a 
copy of this Remand must be made 
available to and reviewed by the 
examiner.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of 
motion, if any, accompanied by pain.  
To the extent possible, the examiner 
should assess the degree of severity of 
any pain.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination 
in terms of the degree of additional 
range of motion loss.  

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use 
or during flare-ups in terms of the 
degree of additional range of motion 
loss.

The examiner should provide an opinion 
concerning the degree of severity of 
any instability or subluxation of the 
right knee.  The examiner should also 
determine if the knee locks and, if so, 
the frequency of the locking.  

The examiner should also provide an 
opinion concerning whether the 
Veteran's right knee disability is 
sufficient by itself, or in combination 
with his service-connected low back 
disability, to render him unemployable.  
The rationale for all opinions 
expressed should also be provided.

3.	The Veteran should be scheduled for a 
VA examination for the purpose of 
determining the current severity of his 
low back disability.  The claims file 
and a copy of this Remand must be made 
available to and reviewed by the 
examiner.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of 
motion, if any, accompanied by pain.  
To the extent possible, the examiner 
should assess the degree of severity of 
any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also 
be described by the examiner.  If 
feasible, the examiner should assess 
the additional functional impairment 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use 
or during flare-ups in terms of the 
degree of additional range of motion 
loss.

The examiner should specifically 
address whether there is localized 
tenderness, muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side or other abnormality 
of spinal contour; positive 
Goldthwaite's sign; abnormal mobility 
on forced motion, and/or guarding.  If 
guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait.

The examiner should specifically 
identify any evidence of neuropathy due 
to the service-connected low back 
disability, to include reflex changes, 
characteristic pain, and muscle spasm.  
Any functional impairment of the lower 
extremities due to the disc disease 
should be identified, and the examiner 
should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral 
disc syndrome that require bed rest 
prescribed by a physician and treatment 
by a physician.

The examiner should also provide an 
opinion concerning whether the 
Veteran's low back disability is 
sufficient by itself, or in combination 
with his service-connected right knee 
disability, to render him unemployable.

4.	The RO should also undertake any other 
development it determines to be 
warranted.

5.	Then, the RO should readjudicate the 
issues on appeal.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued 
to the Veteran and his representative.  
The requisite period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


